                                                                              CLERK'S OFHIGLIJ.S.DIS'ZCOURT
                                                                                        AT RO.
                                                                                             2k).IOKE,VA
                                                                                             F1LED       .

                                                                                        d2V 23 2218
                        IN '
                           fH E UNITED STATES DISTRICT COURT                       JULIX .            C
                                                                                 :Y;
                       FO R TIIE W ESTERN DISTR ICT O F W R GN A                         D         L RK
                                   ROANOKE DIW SION

TERRANCE ROBERT HENDERSON,                         CASE NO.7:19CV00258

                       Plaintiff,
V..                                                G M OR AND UM O PIM ON

J.CLARK,c K ,                                      By: H on.G len E .Conrad        .
                                                   Senjor United States DistrictJudge
                       Defendants.

       PlaintiffTerrance RobertHenderson,aVirginia inmateproceedingpro K ,filedthiscivil

rightsactionpursuantto42U.S.C.j1983.
                                   *TheVirginiaDepartmentofCorrections($$VDOC'')
and Karen Stapletbn filed am otion to dismisson September5,2019,and the otherdefendants

hled an answer. On September6,2019,the courtmailed a notice advising M r.Henderson that

the courtwould give llim 21 days.to submil any further coupter-afsdavits or other relevant

evidence contradicting, explaining or avoiding the defendants' evidence before ruling on the

m otion to dism iss. The notice w nrned M r.H enderson:

       IfPlaintiffdoesnotrespond to Defendotgs')pleadinglJ,theCourtwill%sume
       thatPlnintiffhaslostinterestin tlw case!and/orthatPlaintiffagrees with whatthe
       DefendantEsq statel J hz their respönslve pleadingg!. If Plaintiff wishes to
       continue with the case,it is necessary thatPlaintiffrespond ià an appropriate
       fasllion. Plaintiffm ay wish to respond with cotmter-afsdavitsorotheradditionsl
       evidence as outlined above. Rowever.ifPlaintiffdoesnot5le som e response
       Fithin thetwenty-one (21)dav period,the Courtm ay dismissthe case forfailure
                               -                                                    -

       to prosecute.

Notice,ECF No.23(emphasislnoriginal) Mr.Henderson tiled amofon fora!lextension of
time to respond to thedefendants'm otion,and thecourtgranted llim untilOctober25,2019,to

respond. Shlce issuing that order,the courthas received no G dher comm tm ication from M r.

H enderson about this case, and the deadline for his response to the defendnnts' m otion has

passed. Accordingly,thecourtconcludesthat,ptlrsllnnttoRule 41(b)oftheFederalRulesof
CivilProcedure,M r.Henderson has failed to prosecute izis claim s againstthe V D OC and M s.

Stapleton.SeeRen,Ballardv.Cadson,882F.2d93(4thCir.1989).
      H aving duly notitied the pu ies that * . H enderson's failure to respond to the

defendants'dispositive motion would be intep reted asfailureto prosecute and would be cause
                   .
                                            '                 '




fordismissaloftheactionwithoutprejudice,thecourtwilldismissa11claimsagainsttheVDOC
and M s.Stapleton. The case will go forward against the rem aining defendnnts,lmless the

plnlniffnotinesthecourtthatheno longerwishesto proceed with hisclaim sagainstthem .

separate orderw illenterthisday.

      The Clerk is directed to send copies ofthis memorandum opinion and accompanying

ordertè M r.Henderson and to cotm selofrecord forthedefendants.

       EN 'I-ER: 'rhis q H day ofxovem ber, 2019.


                                                    SeniorUzlited StétesDistrictJudge




                                                2
